Per Curiam.
James Lauria, a volunteer fireman in the Borough of Ridgefield, was killed on October 15, 1967 while fighting a fire in the Borough of Cliffside Park. His widow filed a claim petition in the Workmen’s Compensation Division against Ridgefield. Ridgefield attempted to join Cliff-side Park and other municipalities who are members of a Mutual Aid Agreement as parties to the compensation action asserting that Cliffside Park was a co-employer and the other members joint employers. This relief was denied by the Judge of the Division.
After entry of a Judgment in the Division in favor of the widow and against Ridgefield) Ridgefield appealed to the County Court solely from the Order dismissing its claim against Cliffside Park. Following oral argument before the *127County Court Judge, a written opinion was rendered affirming the Division’s Judgment in favor of Cliffside Park. 119 N. J. Super. 287, decided May 16, 1972.
The Judgment dismissing Bidgefield’s claim against Cliff-side Park is affirmed substantially for the reasons expressed in the filed Opinion of Judge Toscano in the County Court.